—Judgment, Supreme Court, Bronx County (Phylis Skloot Bamberger, J.), rendered October 24, 1989, convicting defendant, upon his plea of guilty, of criminal possession of a *201controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4 Vi to 9 years, affirmed.
The suppression evidence at hearing was that two uniformed police officers stopped a taxicab in which defendant was a passenger when it unlawfully passed a stop sign. While one officer was checking the driver’s license and registration, he saw defendant in the back seat bend over and move about, as if he was picking up or putting something down on the floor, and then quickly exit the cab, leaving behind a brown paper bag in open view. As the other officer, outside of the cab, asked defendant "What he was doing?” or words to that effect, the first, concerned that the bag might contain a gun, opened it and found 322 vials of cocaine.
The record supports the hearing court’s finding that defendant intentionally abandoned the bag by deliberately discarding it as he hastily left the cab. Clearly, defendant’s act of discarding the bag was not the result of any allegedly unlawful police conduct in targeting defendant, since "[tjhere was no interaction between the police and defendant until after he betrayed his guilty conscience” (People v Adams, 173 AD2d 207, 208, lv denied 78 NY2d 1073; see also, People v Kosciusko, 149 AD2d 620, 621-622). Concur — Ross and Asch, JJ. Kupferman, J., concurs in the result, and Milonas, J. P., dissents, each in a separate memorandum as follows: